Judgment, Supreme Court, New York County (Ira Beal, J.), rendered February 26, 1991, convicting defendant, after nonjury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of imprisonment of 2 to 6 years’ imprisonment, unanimously affirmed.
Upon an independent review of the evidence, we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The purported inconsistencies in the testimony of the police officers were properly placed before the trier of fact, and its determination of credibility, unless unreasonable, should not be disturbed on appeal (see, People v Fonte, 159 AD2d 346, lv denied 76 NY2d 734). In view of defendant’s prior criminal record and the record as a whole, we find no abuse of discretion in the sentence imposed. Concur—Rosenberger, J. P., Wallach, Asch and Rubin, JJ.